Citation Nr: 1129905	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-03 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran, who died in April 2006, served on active duty from December 1954 to May 1958 and from August 1958 to July 1962.  The appellant in this matter married the Veteran in August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisional letters entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in February and August 2007, and an Administrative Decision, dated in January 2008, denying the appellant recognition as the Veteran's surviving spouse.

The appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant in this case seeks recognition as the Veteran's surviving spouse in order to obtain VA dependency and indemnity compensation, as well as death compensation, pension, and any accrued benefits.  The Veteran died in April 2006.  

Preliminary review of the facts shows that the Veteran married Stella or Estella in November 1963 and, that such marriage continued until October 2002, when a decree of divorce was entered by a state court in Travis County, Texas.  The appellant alleges that she married the Veteran in August 2000, without knowledge of any legal impediment either on her part or part of the Veteran to enter into that marriage, that continuous cohabitation with the Veteran followed her August 2000 marriage except for an interruption based on changes in her immigration status, and that no legal surviving spouse has been found entitled to gratuitous death benefits.  
The appellant argues that her marriage to the Veteran should be deemed valid under 38 C.F.R. § 3.52 (2010) and requests that reasonable doubt be resolved in her favor as to the question of continuous cohabitation.  Citing 38 C.F.R. § 3.52(b) as controlling, she alleges that her separation from the Veteran following her August 2000 marriage was by mutual consent of the Veteran and herself, as it was the Veteran who reportedly requested her to return to Mexico so that she could obtain resident status within the United States upon the execution of certain paperwork at the U.S. Consulate in Juarez, Mexico.  In her substantive appeal, she stated that she did not leave for Mexico until mid-March 2006 and returned in late April 2006, following the Veteran's death.  

The Veteran's natural son, Mark, whose mother is Stella or Estella, provides contrary information, indicating in a written statement, dated in January 2009, that the appellant had in fact been deported to Mexico at least one year prior to the Veteran's death.  He further indicated that his father had been living alone before his terminal hospitalization in April 2006, but the length of that period of living alone is unclear.  

Further clarification is needed as to the question of continuous cohabitation of the appellant and the Veteran, to include the reported separation based on the appellant's attempt to obtain legal resident status.  In addition, in order to be considered a surviving spouse of the Veteran per 38 C.F.R. § 3.50 (2010), the appellant must show that she has not remarried since the death of the Veteran or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of another person.  There is no evidence in the file on this point and remand is required in order to obtain the requisite information.  

As well, the appellant has pled in the alternative by way of her representative's July 2011 brief that, if her marriage to the Veteran is not deemed valid, then she should be considered to have been the Veteran's common-law wife under Texas law.  (Texas uses the term "informal marriage
 rather than "common-law marriage.  § 2.401 of the Texas Family Code)  This issue has not been developed or adjudicated by the RO and remand is required for that action to be undertaken.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain a signed statement from the appellant in which she attests to the circumstance of her August 2000 marriage and her knowledge, if any, of the Veteran's existing valid marriage to Stella or Estella.

2.  Obtain any information or documentation for U.S. immigration officials regarding the appellant, including any information related to the dates she was in the United States and whether there was any deportation order issue of prepared, and the disposition of any such order or immigration proceeding, including all information related to any application for a visa or other legal status in the United States.

3.  Obtain from the appellant corroborating evidence of her continuous cohabitation with the Veteran, to include a statement from herself and others in the locale who witnessed her presence at the Veteran's home in Buda, Texas, or in the community; evidence of her interactions with U.S. immigration officials including any deportation hearing or deportation and the dates thereof; and evidence of her involvement during her marriage with the Veteran involving the U.S Consulate in Juarez or other city in Mexico and the dates thereof.  Written documentation of her contacts with U.S. immigration or consular officials would be of assistance.  

4.  Obtain from the appellant a signed statement which addresses whether she has remarried since the death of the Veteran or has lived with a member of the opposite sex and held herself out openly as the spouse of such other person.  

5.  The appellant should be contacted and asked to submit supporting evidence of her informal marriage (common law marriage) to the Veteran in Texas.  Supporting evidence of a common law marriage should include affidavits or certified statements from the appellant setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know, as the result of personal observation, the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.

6.  Thereafter, readjudicate the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits, to include further consideration of the question of a deemed-valid marriage and initial consideration of whether a common law marriage of the appellant to the Veteran existed prior to his death.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a supplemental statement of the case and afforded a period of time in which to respond, before the record is returned to the Board for further review.  

No action by the appellant is required until further notice is received.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


